DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 03/05/2021 for response of the office action mailed on 12/09/2020. Independent Claims 1, 5, 9 and 13 are amended. Dependent claims  3-4, 7-8, 11-12 and 15-16 were previously cancelled. Therefore, claims 1-2, 5-6, 9-10 and 13-14 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (2017/0251500), Agiwal,  in view of Ly et al. (2017/0311285), Ly hereinafter, further in view of Zhang et al. (2018/0184461), Zhang hereinafter .

Re. claims 1 and 9,   Agiwal teaches a method for transmitting system information (Fig.1-3 & ¶0016) and an apparatus (Fig.1, UE) for transmitting system information (¶0016), comprising: a processor (¶0018); a memory (¶0010) configured to store instructions executable by the processor; wherein the processor is configured to: receive first system information broadcasted by a base station using a beamforming technology, the first system information being used by the base station and a terminal in a random access process (¶0014 -  At higher frequencies, beamforming is essential to compensate for path loss. … Multiple transmission beams are needed.  In order to broadcast the system information, system information needs to be transmitted using multiple transmission beams by switching a transmission (TX) beam across multiple time slots. Fig.1 & ¶0049 - The first category comprises of essential system information (Here, beamforming information at higher frequency is essential information) such as information required for initial access to a cell (i.e., Random access procedure as shown in Fig.1). Also, see, S110, UE receives minimum/essential system information (First type SI), discussed throughout at least in ¶0054 and ¶0016); send, in the random access process, a preamble to the base station (Fig.1 & ¶0055 - in operation S120, UE transmits random access preamble (PRACH)); 4ATTY DOCKET NO.: 163668.00108 receive a random access response message sent by the base station after the base station detects the preamble, wherein the random access response message is used to instruct to send a random access message III (Fig.1 & ¶0056 - On receiving the random access preamble, in operation S130, BS transmits a random access response (RAR) and the RAR includes an uplink (UL) grant for transmitting the SI request message., Here, SI-request refers to random access message III), the random access message III comprising at least a first identifier of the terminal (Fig.1 & ¶0057 - UE may transmit its UE ID (i.e. SAE-temporary mobile subscriber identity (S-TMSI), cell-radio network temporary identifier (C-RNTI), random access-radio network temporary identifier (RA-RNTI), etc., …… i.e., first identifier of the terminal) along with the SI request message. Here, SI-request refers to random access message III); send,  the random access message III carrying a system information request to the base station, wherein the system information request is used to request for second system information (Fig.1 & ¶0057 - If the validation is successful, in operation S140, the UE transmits an SI request message in the UL grant.  The SI request message indicates one or more system information (e.g. SIBs or second system information or second type SI, specific system information for specific services, see fig 2-5) which UE needs or indicates one or more sets of system information which the UE needs or indicates service …along with the SI request message. …., Here, SI-request refers to random access message III, which includes indications of one or more system information required for services such as used by MTC, URLL devices); receive a random access message IV carrying the second system information and sent by the base station, wherein the random access message IV is generated by the base station upon determining that the terminal corresponding to the first identifier in the random access message III is the terminal sending the preamble (Fig.1 & ¶0058 - In response to the SI request, in operation S150, BS transmits SI-response wherein the SI-response includes the requested system information (i.e., second system information (or  second type SI, see fig 2-5), specific system information for specific service type (e.g., SI-RNTI)) . Here, SI-response refers to random access message IV…SI-response can be masked with UE's ID (e.g. C-RNTI, RA-RNTI) (i.e., corresponding to first identifier of UE as found in SI-request message / random access message III, generates a unique ID (second identifier associated with SI-response) by masking  UE’s ID)), and the random access message IV comprises at least a second identifier of a terminal being able to access the base station (Fig.1 & ¶0058 - Fig.1 & ¶0058 - In response to the SI request, in operation S150, BS transmits SI-response wherein the SI-response includes the requested system information…. Scheduling control information indicating the SI-response can be masked with UE's ID (e.g. C-RNTI, RA-RNTI) or a pre-defined ID (e.g. system information-radio network temporary identifier (SI-RNTI))…… Second identifier refers to masked UE ID (C-RNTI, RA-RNTI) or pre-defined ID (SI-RNTI) associated with SI-Response / random access message IV) ; and read the second identifier from the random access message IV (Fig.1 & ¶0059 - After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs.), and when the second identifier in the random access message IV is different from the first identifier in the random access message III sent by the terminal, determine that the base station is not accessible, repeat the random access process until a maximum number of times is reached and then terminating (Fig.1 & ¶0059 - After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs.  If UE does not receive the requested SIBs within the SI Response Window then UE may retransmit the SI request. The length of SI response window is provided in minimum SI or essential SI. That is, UE would retransmit SI request until a maximum number of times as permitted by the length of SI response window provided in minimum SI or essential SI and the retransmission process the random access procedure would terminate once the length of SI response window is passed); wherein transmission between the base station and the terminal is performed by using a high frequency band (communication between UE and the base station, involves in higher frequency such as mmWave/60 GHZ bands using beamforming 5G technology as disclosed  at least in ¶0003), and the first system information is different from the second system information (¶0016 - receiving, from a base station (BS), first type SI associated (i.e., S110 in Fig.1, minimum / essential system information) with SI which is essential for communication with the BS, … and receiving, from the BS, second type SI  (received in SI-Request, specific system information for specific service type/ OP) associated with at least one SI which the UE needs. As disclosed above, first type system information (essential / periodic) is different than second type (specific SI / On demand)).

    PNG
    media_image2.png
    462
    661
    media_image2.png
    Greyscale

Yet, Agiwal does not expressly teach when the second identifier in the random access message IV is same as the first identifier in the random access message III sent by the terminal, determine by the terminal that the base station is accessible and read the second system information from the random access message IV.
However, in the analogous art, Ly explicitly discloses when the second identifier in the random access message IV is same as the first identifier in the random access message III sent by the terminal, determine by the terminal that the base station is accessible (Fig.2-8 & ¶0088 - In response to detecting trigger event 257 and generating the one or more system information requests 143, the at least one UE 110 can transmit chirp signal 142 and include the one or more system information requests 143 in the contents of chirp signal 142. ¶0089 - Base station 105 may perform decoding of chirp signal 142 at 259, and in response, may generate and transmit, via a broadcast channel, broadcast system information response message 147 that includes requested system information 149, e.g., the requested SIBs. ¶0093 - in response to successfully decoding chirp signal 142, base station 105 may transmit one or more cell-specific reference signals 267 to provide UEs 110 with additional information that may be used to decode broadcast system information response message 147. Fig.2-8 & ¶0095 - respective UEs 110 may trigger resources to receive one or more cell-specific reference signals (e.g., MRS and/or cell-specific synchronization signal transmissions) to be able to detect the serving cell identifier (ID) of base station 105.  ….. the respective UEs 110 may then be able to decode the PDCCH and/or PDSCH from the base station 105 based at least in part on using the serving cell ID and SIB request bitmap (from chirp signal 142 confirmed as successfully decoded by chirp signal acknowledgement message 260, or KA) to achieve SIB-on-demand, e.g., to obtain the one or more requested system information or SIBs.) and read the second system information from the random access message IV. (Fig.2-8 & ¶0095 - at least one UE 110 may receive broadcast system information response message 147, and if successfully decoded, acquire requested system information 149 (e.g., requested SIBs) at 269 and use them to  acquire one or more subsequent transmissions 267).

    PNG
    media_image3.png
    756
    479
    media_image3.png
    Greyscale


Yet, Agiwal and Ly do not expressly teach converting a temporary Cell Radio Network Temporary Identifier (C-RNTI) in the random access response message to a permanent C-RNTI and terminating.
However, in the analogous art, Zhang explicitly discloses converting a temporary Cell Radio Network Temporary Identifier (C-RNTI) in the random access response message to a permanent C-RNTI and terminating. (Fig.1-8 & ¶0007 - When the eNB detects a preamble sequence sent by the UE, a response will be sent over a Downlink-Synchronization Channel (DL-SCH), the response including: an index number of the detected preamble, time adjustment information for uplink synchronization, initial uplink resource allocation (used for sending a subsequent message 3), and a Temporary Cell Radio Network Temporary Identity (TC-RNTI).  It will be decided whether the TC-RNTI is converted into a permanent C-RNTI in Step (4) (contention resolution).  The UE needs to monitor an RAR message over a Physical Downlink Control Channel (PDCCH) by using a Random Access RNTI (RA-RNTI). Fig.1-8 & ¶0011 - The eNB sends the message 4, namely a contention resolution message.  If the UE receives the message 4 returned by the eNB and a UE Identifier (ID) carried therein conforms to an ID reported to the eNB in the message 3 within the time of a mac-Contention Resolution Timer, the UE considers that it wins this random access contention and the random access is successful, and sets the TC-RNTI obtained in the RAR message as an own C-RNTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Agiwal’s invention of a system and a method for signaling system information and Ly’s invention of cooperative group broadcasting of on-demand system information in a wireless communication system to include Zhang’s invention of random access method, because it saves PRACH resources to meet requirements for a huge number of machine communications for M2M devices using  LTE-Advanced technology. (¶0002/¶0015, Zhang).
Re. claims 2 and 10, Agiwal, Ly and Zhang teach claims 1 and 9 respectively.
Agiwal further teaches wherein the processor configured to send a random access message III carrying a system information request to a base station (Fig.1 & ¶0057, in operation S140.. Here, SI-request refers to random access message III) is configured to: when the random access message III comprises n information indicator bits, and each information indicator bit corresponds to at least one type of system information or at least one type of information block (¶0054 - Fig.2 & ¶0065 - In SI request, a bitmap of size N bits is included wherein each bit corresponds to an SIB.  Bit corresponding to an SIB can be set to one to indicate that UE needs that SIB or Bit corresponding to an SIB can be set to zero to indicate that UE needs that SIB.), determine an information indicator bit corresponding to the system information from the n information indicator bits (¶0054 - In order to acquire a SI of second category, UE first determines whether that SI is periodically broadcasted or provided on demand. UE determines this based on indication included in first category (also referred as minimum SI or essential SI) of system information. Fig.2 & ¶0065 - Bit corresponding to an SIB can be set to one to indicate that UE needs that SIB or Bit corresponding to an SIB can be set to zero to indicate that UE needs that SIB. Fig.3 & ¶0068 - An SIB can be present in more than one SIB set.  Grouping of SIBs into SIB set can be done based on service …….. Fig.3 & ¶0069 - In SI request, a bitmap of size P bits is included wherein each bit corresponds to a SIB set.  Bit corresponding to a SIB set can be set to one to indicate that UE needs that SIB.), and set a numerical value of the information indicator bit to a preset numerical value, wherein the preset numerical value is used to instruct the base station to send the second system information, and n is a positive integer (A bitmap of size N or P bits as shown in Fig.2 & Fig. 3, wherein  each bit corresponds to  respective SIB, P / N are positive numbers, See ¶0065-¶0069, Here, respective SIBs are considered as second system information) ; and send the random access message III to the base station (Fig.1 & ¶0057, in operation S140.. Here, SI-request refers to random access message III).

    PNG
    media_image4.png
    335
    701
    media_image4.png
    Greyscale


Re. claims 5 and 13, Agiwal teaches a method for transmitting system information (Fig.1-3 & ¶0017) and an apparatus (Fig. 1, BS) for transmitting system information (¶0017), comprising: a processor (¶0019); a memory (¶0010) configured to store instructions executable by the processor; wherein the processor is configured to: broadcast first system information by using a beamforming technology, the first system information being used by a base station and a terminal in a random access process (¶0014 -  At higher frequencies, beamforming is essential to compensate for path loss. … Multiple transmission beams are needed.  In order to broadcast the system information, system information needs to be transmitted using multiple transmission beams by switching a transmission (TX) beam across multiple time slots. Fig.1 & ¶0049 - The first category comprises of essential system information (Here, beamforming information at higher frequency is essential information) such as information required for initial access to a cell (i.e., Random access procedure as shown in Fig.1). Also, see, S110, UE receives minimum/essential system information (First type SI), discussed throughout at least in ¶0054 and ¶0016); listen to, in the random access process, a preamble sent by each terminal (Fig.1 & ¶0055 - in operation S120, UE transmits random access preamble (PRACH)); when a preamble sent by the terminal is detected, generate a random access response message and send the random access response message to the terminal , wherein the random access response message is used to instruct to send a random access message III, (Fig.1 & ¶0056 - On receiving the random access preamble, in operation S130, BS transmits a random access response (RAR) and the RAR includes an uplink (UL) grant for transmitting the SI request message.),  the random access message III comprising at least a first identifier of the terminal; receive, the random access message III carrying a system information request and sent by the terminal (Fig.1 & ¶0057 - UE may transmit its UE ID (i.e. SAE-temporary mobile subscriber identity (S-TMSI), cell-radio network temporary identifier (C-RNTI), random access-radio network temporary identifier (RA-RNTI), etc., …… i.e., first identifier of the terminal) along with the SI request message. Here, SI-request refers to random access message III), wherein the system information request used to request for second system information (Fig.1 & ¶0057 - The SI request message indicates one or more system information (e.g. SIBs or second system information or second type SI, specific system information for specific services, see fig 2-5) which UE needs or indicates one or more sets of system information which the UE needs or indicates service …along with the SI request message. …., Here, SI-request refers to random access message III, which includes indications of one or more system information required for services such as used by MTC, URLL devices); and generate, upon determining that the terminal corresponding to the first identifier in the random access message III is the terminal sending the preamble, a random access message IV carrying the second system information and send the random access message IV to the terminal (Fig.1 & ¶0058 - In response to the SI request, in operation S150, BS transmits SI-response wherein the SI-response includes the requested system information (i.e., second system information (or  second type SI, see fig 2-5), specific system information for specific service type (e.g., SI-RNTI)) . Here, SI-response refers to random access message IV…SI-response can be masked with UE's ID (e.g. C-RNTI, RA-RNTI) (i.e., corresponding to first identifier of UE as found in SI-request message / random access message III, generates a unique ID (second identifier associated with SI-response) by masking  UE’s ID)), wherein the random access message IV is used for the terminal to read the second system information and the random access message IV comprises at least a second identifier of a terminal being able to access the base station (Fig.1 & ¶0058 - Fig.1 & ¶0058 - In response to the SI request, in operation S150, BS transmits SI-response wherein the SI-response includes the requested system information…. Scheduling control information indicating the SI-response can be masked with UE's ID (e.g. C-RNTI, RA-RNTI) or a pre-defined ID (e.g. system information-radio network temporary identifier (SI-RNTI))…… Second identifier refers to masked UE ID (C-RNTI, RA-RNTI) or pre-defined ID (SI-RNTI) associated with SI-Response / random access message IV), and 6ATTY DOCKET NO.: 163668.00108 when the second identifier in the random access message IV is different from the first identifier in the random access message III sent by the terminal, the base station is determined by the terminal to be not accessible, the random access process is repeated until a maximum number of times is reached and then the random access process is terminated (Fig.1 & ¶0059 - After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs.  If UE does not receive the requested SIBs within the SI Response Window then UE may retransmit the SI request. The length of SI response window is provided in minimum SI or essential SI. That is, UE would retransmit SI request until a maximum number of times as permitted by the length of SI response window provided in minimum SI or essential SI and the retransmission process in the random access procedure would terminate once the length of SI response window is passed); wherein transmission between the base station and the terminal is performed by using a high frequency band (communication between UE and the base station, involves in higher frequency such as mmWave/60 GHZ bands using beamforming 5G technology as disclosed  at least in ¶0003), and the first system information is different from the second system information (¶0016 - receiving, from a base station (BS), first type SI associated (i.e., S110 in Fig.1, minimum / essential system information) with SI which is essential for communication with the BS, … and receiving, from the BS, second type SI  (received in SI-Request, specific system information for specific service type/ OP) associated with at least one SI which the UE needs. As disclosed above, first type system information (essential / periodic) is different than second type (specific SI / On demand)).
Yet, Agiwal does not expressly teach wherein when the second identifier in the random access message IV is same as the first identifier in the random access message III sent by the terminal, the base station is determined by the terminal to be accessible.
However, in the analogous art, Ly explicitly discloses wherein when the second identifier in the random access message IV is same as the first identifier in the random access message III sent by the terminal, the base station is determined by the terminal to be accessible. (Fig.2-8 & ¶0088 - In response to detecting trigger event 257 and generating the one or more system information requests 143, the at least one UE 110 can transmit chirp signal 142 and include the one or more system information requests 143 in the contents of chirp signal 142. ¶0089 - Base station 105 may perform decoding of chirp signal 142 at 259, and in response, may generate and transmit, via a broadcast channel, broadcast system information response message 147 that includes requested system information 149, e.g., the requested SIBs. ¶0093 - in response to successfully decoding chirp signal 142, base station 105 may transmit one or more cell-specific reference signals 267 to provide UEs 110 with additional information that may be used to decode broadcast system information response message 147. Fig.2-8 & ¶0095 - respective UEs 110 may trigger resources to receive one or more cell-specific reference signals (e.g., MRS and/or cell-specific synchronization signal transmissions) to be able to detect the serving cell identifier (ID) of base station 105.  ….. the respective UEs 110 may then be able to decode the PDCCH and/or PDSCH from the base station 105 based at least in part on using the serving cell ID and SIB request bitmap (from chirp signal 142 confirmed as successfully decoded by chirp signal acknowledgement message 260, or KA) to achieve SIB-on-demand, e.g., to obtain the one or more requested system information or SIBs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Agiwal’s invention of a system and a method for signaling system information to include Ly’s invention of cooperative group broadcasting of on-demand system information in a wireless communication system, because it provides a desired level of resource utilization and efficiency for broadcast signals associated with 5G communication technology. (¶0002-¶0005, Ly).
Yet, Agiwal and Ly do not expressly teach a temporary Cell Radio Network Temporary Identifier (C-RNTI) in the random access response message is converted to a permanent C-RNTI and the random access process is terminated.
However, in the analogous art, Zhang explicitly discloses a temporary Cell Radio Network Temporary Identifier (C-RNTI) in the random access response message is converted to a permanent C-RNTI and the random access process is terminated. (Fig.1-8 & ¶0007 - When the eNB detects a preamble sequence sent by the UE, a response will be sent over a Downlink-Synchronization Channel (DL-SCH), the response including: an index number of the detected preamble, time adjustment information for uplink synchronization, initial uplink resource allocation (used for sending a subsequent message 3), and a Temporary Cell Radio Network Temporary Identity (TC-RNTI).  It will be decided whether the TC-RNTI is converted into a permanent C-RNTI in Step (4) (contention resolution). The UE needs to monitor an RAR message over a Physical Downlink Control Channel (PDCCH) by using a Random Access RNTI (RA-RNTI). Fig.1-8 & ¶0011 - The eNB sends the message 4, namely a contention resolution message.  If the UE receives the message 4 returned by the eNB and a UE Identifier (ID) carried therein conforms to an ID reported to the eNB in the message 3 within the time of a mac-Contention Resolution Timer, the UE considers that it wins this random access contention and the random access is successful, and sets the TC-RNTI obtained in the RAR message as an own C-RNTI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Agiwal’s invention of a system and a method for signaling system information and Ly’s invention of cooperative group broadcasting of on-demand system information in a wireless communication system to include Zhang’s invention of random access method, because it saves PRACH resources to meet requirements for a huge number of machine communications for M2M devices using  LTE-Advanced technology. (¶0002/¶0015, Zhang).

Re. claims 6 and 14, Agiwal, Ly and Zhang teach claims 5 and 13 respectively.
Agiwal further teaches wherein the processor is further configured to: when the random access message III comprises n information indicator bits, and each information indicator bit corresponds to at least one type of system information or at least one type of information block (Fig.2 & ¶0065 - In SI request, a bitmap of size N bits is included wherein each bit corresponds to an SIB.  Bit corresponding to an SIB can be set to one to indicate that UE needs that SIB or Bit corresponding to an SIB can be set to zero to indicate that UE needs that SIB… Here, SI-request refers to random access message III), read a numerical value of each information indicator bit in the random access message III, wherein n is a positive integer; when an information indicator bit whose numerical value is a preset numerical value exits, obtain the second system information corresponding to the information indicator bit (Fig.2 & ¶0057 in operation S140, the UE transmits an SI request message in the UL grant.  The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs or indicates … ¶0058 - In response to the SI request, in operation S150, BS transmits SI-response wherein the SI-response includes the requested system information. Fig.2 & ¶0065 - Bit corresponding to an SIB can be set to one to indicate that UE needs that SIB or Bit corresponding to an SIB can be set to zero to indicate that UE needs that SIB. Fig.3 & ¶0068 - An SIB can be present in more than one SIB set.  Grouping of SIBs into SIB set can be done based on service …….. Fig.3 & ¶0069 - In SI request, a bitmap of size P bits is included wherein each bit corresponds to a SIB set.  Bit corresponding to a SIB set can be set to one to indicate that UE needs that SIB.. A bitmap of size N or P bits as shown in Fig.2 & Fig. 3, wherein  each bit corresponds to  respective SIB requested by UE  where P / N are positive numbers. Here, respective SIBs are considered as second system information); and generate the random access message IV carrying the second system information (Fig.2 & ¶0058 - In response to the SI request, in operation S150, BS transmits SI-response wherein the SI-response includes the requested system information (i.e., second system information (or  second type SI), specific system information for specific service type (e.g., SI-RNTI)). Here, SI-response refers to random access message IV).

Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 5, 9 and 13 as submitted on 03/05/2021.

Earlier claim objections have been withdrawn following amended claim languages.

Applicant’s arguments, filed on 03/05/2021, with respect to 35 USC § 103 has been fully considered, but, they are not persuasive.
Regarding arguments in pages 8-11, independent claim 1, applicant argues that Agiwal fails to teach “when the second identifier in the random access message IV is different from the first identifier in the random access message III sent by the terminal, determine that the base station is not accessible, repeat the random access process until a maximum number of times is reached and then terminating”. Examiner respectfully disagrees. Agiwal discloses in ¶0059 along with Fig.1, “After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs.  If UE does not receive the requested SIBs within the SI Response Window then UE may retransmit the SI request. The length of SI response window is provided in minimum SI or essential SI”. That is, UE would retransmit SI request until a maximum number of times as permitted by the length of SI response window provided in minimum SI or essential SI and the retransmission process in the random access procedure would terminate once the length of SI response window is passed.


Applicant further asserts that Ly fails to teach, “when the second identifier in the random access message IV is same as the first identifier in the random access message III sent by the terminal, determine by the terminal that the base station is accessible “. Examiner respectfully disagrees. Ly discloses in ¶0088 along with Fig.2-8, “In response to detecting trigger event 257 and generating the one or more system information requests 143, the at least one UE 110 can transmit chirp signal 142 and include the one or more system information requests 143 in the contents of chirp signal 142. “, continues in ¶0089, “Base station 105 may perform decoding of chirp signal 142 at 259, and in response, may generate and transmit, via a broadcast channel, broadcast system information response message 147 that includes requested system information 149, e.g., the requested SIBs “, further in ¶0095, “respective UEs 110 may trigger resources to receive one or more cell-specific reference signals (e.g., MRS and/or cell-specific synchronization signal transmissions) to be able to detect the serving cell identifier (ID) of base station 105.  ….. the respective UEs 110 may then be able to decode the PDCCH and/or PDSCH from the base station 105 based at least in part on using the serving cell ID and SIB request bitmap (from chirp signal 142 confirmed as successfully decoded by chirp signal acknowledgement message 260, or KA) to achieve SIB-on-demand, e.g., to obtain the one or more requested system information or SIBs “.

Applicant further proclaims that Agiwal and Ly fails to teach “converting a temporary Cell Radio Network Temporary Identifier (C-RNTI) in the random access response message to a permanent C-RNTI and terminating “. Examiner agrees, however, in the analogous art, Zhang et al. (2018/0184461 – a new reference
For these reasons, it is maintained that independent claim 1 is unpatentable over  Agiwal, in view of in view of Ly, further in view of Zhang et al. (2018/0184461 – a new reference).
For similar reasons, it is also maintained that independent claims 5, 9 and 13 are  unpatentable over Agiwal, in view of Ly, further in view of Zhang et al. (2018/0184461 – a new reference).
As all other dependent claims depend either directly or indirectly from the independent claims 1, 5, 9 and 13,  similar rationale also applies to all respective dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467